TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 4, 2021



                                    NO. 03-20-00167-CV


                                 Julio Cesar Santos, Appellant

                                              v.

                                 Jesse Lynn Santos, Appellee




     APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on January 28, 2020. Having

reviewed the record, the Court holds that Julio Cesar Santos has not prosecuted his appeal and

did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the

appeal for want of prosecution. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.